DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/031,080 filed on 3/18/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7,  9, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 8, 044,620), hereinafter Sakai’20, in view of Sakai (US 2011/0031922) hereinafter Sakai’22.

Regarding claim 1, Sakai’20 teaches:
An inverter device comprising: 

a first inverter terminal (positive side terminal of the inverter 20; thus first inverter terminal),

(negative side terminal of the inverter 20; thus second inverter terminal), 

a plurality of bridge branches (col. 3 ll.56-64: coupled switches each forming a bridge branch SW1 and SW4, SW2 and SW5, SW3 and SW6), which bridge branches each comprise a first semiconductor switch (SW1, SW2 and SW3 are each first semiconductor switch for the bridge branches), a winding terminal (col. 3 ll.56-64: T1, T2, T3 are each winding terminals for the respective branches) and a second semiconductor switch (SW4, SW5, SW6 are each second semiconductor switch for the bridge branches), the first semiconductor switch provided between the first inverter terminal -and the winding terminal (col. 3 ll.56-64: Fig. 1 shows each first semiconductor switch SW1, SW2 and SW3 provided between the positive side terminal and T1, T2 and T3 respectively), and the second semiconductor switch provided between the winding terminal and the second inverter terminal (col. 3 ll.56-64: SW4, SW5 and SW6 provided between the winding terminals T1, T2 and T3 and the negative side terminal respectively), the winding terminals of the plurality of bridge branches connected to a winding arrangement (col. 3 ll.56-64: winding terminals T1, T2, T3 connected to stator coil 1 interpreted as winding arrangement), and 

a control device (Fig. 1 inverter control circuit 50) configured to output a control signal (col. 4 ll.27-32: control circuit 50 configured to drive the transistors by controlling on/off switching operations of the transistors SW1-SW6, thus output a control signal) which enables a first bridge branch state (SW1 and SW4) and a second bridge branch state (SW2 and SW5) wherein, the first bridge branch state, is a state in which the second  semiconductor switch assigned to the bridge branch is switched on (col. 6 ll. 18-19: switching operation of the transistors SW4-SW6: SW4 is in the first bridge branch state and is the second semiconductor switch; and switching operation is when the SW4 is on- see col. 6 line 20: when SW4 is turned on), and wherein, the second bridge branch state, is a state in which the second semiconductor switch assigned to the bridge branch is switched off (col. 6 ll. 18-19: switching operation of the transistors SW4-SW6: SW5 is in the second bridge branch state and is the second semiconductor switch; and switching operation is when the SW5 is off),
wherein the control device is further configured to output in the first operating state the control signal, to periodically bring about a change back and forth between the first bridge branch state and the second bridge branch state with a same period duration (col. 6 ll. 38-42: controlling the transistors SW1-SW6 and the turn-on period of the transistors SW1 to SW3 and the turn on period of the transistors SW4 to SW6 becomes equal to each other).  
Sakai’20 doesn’t explicitly teach:
wherein in a first operating state of the inverter device, at least two of the plurality of bridge branches are simultaneously in the first bridge branch state, and in the first operating state of the inverter device, a change of said at least two bridge branches into the second bridge branch state is subsequently  carried out at different points in time in order, upon the transition into the second bridge branch state, to enable a conversion of the energy in the winding arrangement into a current between the first inverter terminal and the winding terminal of the corresponding bridge branch.
However, Sakai’22 teaches:
wherein in a first operating state of the inverter device (Examiner’s note: first operating state per applicant specification is charging state), at least two of the plurality of bridge branches are simultaneously in the first bridge branch state, and in the first operating state of the inverter device, a change of said at least two bridge branches into the second bridge branch state is subsequently  carried out at different points in time in order, upon the transition into the second bridge branch state, to enable a conversion of the energy in the winding arrangement into a current between the first inverter terminal and the winding terminal of the corresponding bridge branch (Figs. 3A and 3B show respectively a timing chart showing the carrier wave and a timing chart depicting switching signals generated based on the carrier wave. Fig. 3B shows the three bridge branches ‘SW1, SW4’, ‘SW2, SW5’ and ‘SW3, SW6’. During time t0t1 , there’s some period of time where the first and the third bridge branches are in the first bridge branch state for instance; the first bridge branch state interpreted here as the upper switch connected to the first inverter terminal being OFF and the lower switch connected to the second inverter terminal being ON in order to run the motor [0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakai’22 into the system of Sakai’20 in order to weaken the magnetic field and/or boost the voltage induced and control the motor (see Sakai’22 [0024]).
 
Regarding claim 4, Sakai’20 teaches:
                 The inverter device as claimed in claim 1, wherein the control device is further configured to output in the first operating state a control signal to drive the at least two bridge branches (col. 6 ll. 38-42: controlling the transistors SW1-SW6).
  	    Sakai’20 doesn’t explicitly teach the driving of the two bridge branches with a phase shift.  
    	  However, Saikai’22 teaches in Fig. 3A-3B, the driving of the two bride branches with a phase shift.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving of the two bridge branches with a phase shift of Sakai’22 into the control device of Sakai’20 in order to weaken the magnetic field and/or boost the voltage induced and control the motor (see Sakai’22 [0024]).

Regarding claim 5, Sakai’20 teaches:
col. 6 ll. 38-42: controlling the transistors SW1-SW6).
     	Sakai doesn’t explicitly teach a control signal to change the phase shift between the individual bridge branches at predefined points in time.
     	 However, Sakai’22 teaches a control signal to change the phase shift between the individual bridge branches at predefined points in time ([0045]: voltage control signals 302-304 changing the phase shift when it is lower or greater than the wave carrier at times t0t1 and so on).
    	  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control signal to change the phase shift between the individual bridge branches at predefined points in time of Sakai’22 into the control device of Sakai’20 in order to weaken the magnetic field and/or boost the voltage induced and control the motor (see Sakai’22 [0024]).

Regarding claim 6, Sakai’20 teaches:
               The inverter device as claimed in claim 5, wherein the control device is further configured to output in the first operating state the control signal (col. 6 ll. 38-42: controlling the transistors SW1-SW6).
      	Sakai’20 doesn’t explicitly teach a control signal to change the phase shift by a period of the control signal being lengthened in the case of at least one bridge branch.  
      	 However, Sakai’22 teaches a control signal to change the phase shift by lenghtening a period of the control signal in the case of at least one bridge branch (Fig. 3B shows that for some bridge branch the phase shift is lengthened than the other bridge branch).  


Regarding claim 7, Sakai’20 teaches:
               The inverter device as claimed in claim 5, wherein the control device is further configured to output in the first operating state at least occasionally the control signal (col. 6 ll. 38-42: controlling the transistors SW1-SW6).
     	 Sakai’20 doesn’t explicitly teach a control signal to change the phase shift by a period of the control signal being shortened in the case of at least one bridge branch.  
     	  However, Sakai’22 teaches a control signal to change the phase shift by a period of the control signal being shortened in the case of at least one bridge branch (Fig. 3B shows that for some bridge branch the phase shift is shortened than the other bridge branch).  
  	   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control signal to change the phase shift by shortening a period of the control signal Sakai’22 into the control device of Sakai’20 in order to weaken the magnetic field and/or boost the voltage induced and control the motor (see Sakai’22 [0024]).

Regarding claim 9, Sakai’20 teaches:
An inverter device comprising: 

a first inverter terminal (positive side terminal of the inverter 20; thus first inverter terminal),

 a second inverter terminal (negative side terminal of the inverter 20; thus second inverter terminal), 

(col. 3 ll.56-64: coupled switches each forming a bridge branch SW1 and SW4, SW2 and SW5, SW3 and SW6), which bridge branches each comprise a first semiconductor switch (SW1, SW2 and SW3 are each first semiconductor switch for the bridge branches), a winding terminal (col. 3 ll.56-64: T1, T2, T3 are each winding terminals for the respective branches) and a second semiconductor switch (SW4, SW5, SW6 are each second semiconductor switch for the bridge branches), the first semiconductor switch provided between the first inverter terminal -and the winding terminal (col. 3 ll.56-64: Fig. 1 shows each first semiconductor switch SW1, SW2 and SW3 provided between the positive side terminal and T1, T2 and T3 respectively), and the second semiconductor switch provided between the winding terminal and the second inverter terminal (col. 3 ll.56-64: SW4, SW5 and SW6 provided between the winding terminals T1, T2 and T3 and the negative side terminal respectively), the winding terminals of the plurality of bridge branches connected to a winding arrangement (col. 3 ll.56-64: winding terminals T1, T2, T3 connected to stator coil 1 interpreted as winding arrangement), and 

a control device (Fig. 1 inverter control circuit 50) configured to output a control signal (col. 4 ll.27-32: control circuit 50 configured to drive the transistors by controlling on/off switching operations of the transistors SW1-SW6, thus output a control signal) which enables a first bridge branch state (SW1 and SW4) and a second bridge branch state (SW2 and SW5) with at least two of the plurality of bridge branches in a first operating state (Examiner’s note: per Applicant’s specification, para 0049, the first operation state is when the inverter 30 and winding arrangements 80 are used and wherein the voltage source 100 is connected for charging purposes)(Sakai’20 in col. 6 ll.18-31 teaches switching operation of the transistors SW4-SW6 for the capacitor 30 to be charged; thus first two of the plurality of bridge branches in a first operating state), wherein, in the first bridge branch state, the second  semiconductor switch assigned to the bridge branch is switched on (col. 6 ll. 18-19: switching operation of the transistors SW4-SW6: SW4 is in the first bridge branch state and is the second semiconductor switch; and switching operation is when the SW4 is on- see col. 6 line 20: when SW4 is turned on), and 
wherein, in the second bridge branch state, the second semiconductor switch assigned to the bridge branch is switched off (col. 6 ll. 18-19: switching operation of the transistors SW4-SW6: SW5 is in the second bridge branch state and is the second semiconductor switch; and switching operation is when the SW5 is off),
wherein the control device is further configured to output in the first operating state the control signal to periodically bring about a change back and forth between the first bridge branch state and the second bridge branch state (col.6 ll. 38-53: control circuit is controls transistors SW1-SW6 on/off, thus back and forth),
wherein the control device is further configured to output in the first operating state the control signal, to carry out the change back and forth between the first bridge branch state and the second bridge branch state with the same period duration (col. 6 ll. 38-42: controlling the transistors SW1-SW6 and the turn-on period of the transistors SW1 to SW3 and the turn on period of the transistors SW4 to SW6 becomes equal to each other).
Sakai’20 doesn’t explicitly teach:
wherein when at least two of the plurality of bridge branches are simultaneously in the first bridge branch state, a change of said at least two bridge branches into the second bridge branch state is subsequently carried out in order, upon the transition into the second bridge branch state, to enable a conversion of the energy in the winding arrangement into a current between the first inverter terminal and the winding terminal of the corresponding bridge branch, 
the driving of the two bridge branches with a phase shift, and
wherein the control device is further configured to output in the first operating state a control signal to periodically change back and forth between the first bridge branch state and the second bridge 
However, Sakai’22 teaches:
wherein in a first operating state of the inverter device (Examiner’s note: first operating state per applicant specification is charging state), at least two of the plurality of bridge branches are simultaneously in the first bridge branch state, and in the first operating state of the inverter device, a change of said at least two bridge branches into the second bridge branch state is subsequently  carried out at different points in time in order, upon the transition into the second bridge branch state, to enable a conversion of the energy in the winding arrangement into a current between the first inverter terminal and the winding terminal of the corresponding bridge branch (Figs. 3A and 3B show respectively a timing chart showing the carrier wave and a timing chart depicting switching signals generated based on the carrier wave. Fig. 3B shows the three bridge branches ‘SW1, SW4’, ‘SW2, SW5’ and ‘SW3, SW6’. During time t0t1 , there’s some period of time where the first and the third bridge branches are in the first bridge branch state for instance; the first bridge branch state interpreted here as the upper switch connected to the first inverter terminal being OFF and the lower switch connected to the second inverter terminal being ON in order to run the motor [0046]), and 
  	in Fig. 3A-3B, the driving of the two bride branches with a phase shift, and
wherein the control device is further configured to output in the first operating state a control signal to periodically change back and forth between the first bridge branch state and the second bridge branch state (Figs. 3A-3B: voltage control signals 302-304 have positive and negative values; therefore, periodically change back and forth), wherein the at least three bridge branches are driven with a phase shift which generates a rotating field in a first predefined direction of Page 4 of 10Appln. No.: 16/031,080PORS-749USReply to Office Action of December 30, 2019rotation ([0029]: direction of flow of currents), and wherein, at a predefined point in time, the phase shift between at least three bridge branches is changed in such a way that a rotating field is generated in a direction of rotation opposite to the first predefined direction of rotation (Fig. 3B shows that there is phase shift between the three bridge branches).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakai’22 into the system of Sakai’20 in order to weaken the magnetic field and/or boost the voltage induced and control the motor (see Sakai’22 [0024]).

Regarding claim 16, Sakai’20 teaches:
               The inverter device as claimed in claim 1, wherein the control device is further configured to drive the first semiconductor switches and the second semiconductor switches of the inverter in a second operating state (col. 3 ll. 29-30: driving a three phase moor by supplying a three phase current and col. 4 line 38: PWM is the second operating state) such that a rotating field suitable for driving a permanent-magnetic rotor is generated via the winding arrangement (col. 3 ll. 32-34: the motor has a rotor in which permanent magnets are fixed, and a stator coil 1 for generating a rotating magnetic field for the rotor).

Regarding claim 17, Sakai’20 teaches:
               The inverter device as claimed in claim 1, wherein the winding arrangement comprises a plurality of windings, the plurality of windings are connected to a common star point in a star connection (col. 3 ll. 34-38: the stator coil 1 has three phase coils, that is , a u-phase coil 1a, a v-phase coil 1b and a w-phase coil 1c, which are star-connected to a neutral point 1x), wherein each winding terminal is connected to the common star point via one of the windings of the winding arrangement col. 3 ll. 34-38: the stator coil 1 has three phase coils, that is , a u-phase coil 1a, a v-phase coil 1b and a w-phase coil 1c, which are star-connected to a neutral point 1x).   

Regarding claim 18, Sakai’20 teaches:
               The inverter device as claimed in claim 17, wherein a first charging terminal is electrically connected to the common star point (Fig. 1 shows that the neutral point 1x is connected to the first charging terminal which is the top terminal of the capacitor 3), and wherein a second charging terminal is electrically connected to the second inverter terminal (the second charging terminal which is the bottom terminal of the capacitor 3 is connected to the terminal of the inverter 20), in order to enable a connection to a voltage source (voltage source 30) via the first charging terminal and the second charging terminal.  

Regarding claim 20, Sakai’20 teaches:
	The inverter device as claimed in claim 1, wherein a phase shift between the control signal for one of the plurality of bridge branches and the control signal for another one of the plurality of bridge branches is not equal to 1200 (col. 6 ll. 43-47:  controlling the transistors so that the on-period of the transistors SW4-SW6 becomes shorter than that of the transistors SW1-SW3).

Regarding claim 21, Sakai’20 teaches:
	The inverter device as claimed in claim 1, wherein the control device is configured to output the control signal with a same time period (col. 6 ll. 38-42: controlling the transistors SW1-SW6 and the turn-on period of the transistors SW1 to SW3 and the turn on period of the transistors SW4 to SW6 becomes equal to each other).

However Sakai’22 teaches Page 6 of 12 to periodically bring about a change of the at least two of the plurality of bridge branches back and forth between the first bridge branch state and the second bridge branch state (Fig. 3B shows the three bridge branches ‘SW1, SW4’, ‘SW2, SW5’ and ‘SW3, SW6’. During time t0t1, there’s some period of time where the first and the third bridge branches are in the first bridge branch state for instance; the first bridge branch state interpreted here as the upper switch connected to the first inverter terminal being OFF and the lower switch connected to the second inverter terminal being ON in order to run the motor [0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakai’22 into the system of Sakai’20 in order to weaken the magnetic field and/or boost the voltage induced and control the motor (see Sakai’22 [0024]).

Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 8, 044,620) and Sakai (US 2011/0031922) in view of Kusaka (US 2005/0258796).

Regarding claim 11, Sakai’20 teaches:
               The inverter device as claimed in claim 1, wherein the control device is further configured to output in the first operating state a control signal to periodically switch back and forth in the respective bridge branch
    	None of Sakai’20, nor Sakai’22 explicitly teach a control signal at a frequency of at least 5 kHz. 
 It is to be noted that it would have been an obvious matter of design choice to have a control signal at a frequency of at least 5 kHz; since such a modification would have involved a mere change in the function of the controller. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).
     Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control signal with a predetermined frequency of Kusaka into the control device of Sakai’20 and Sakai’22 in order to prevent a problem that switching pattern remains the same for a long period and significant current flows as neutral point current (see Kusaka [0021]).

Regarding claim 12, Sakai’20 teaches:
                The inverter device as claimed in claim 1,wherein the control device is further configured to output in the first operating state a control signal to periodically switch back and forth in the respective bridge branch.
  	  None of Sakai’20, nor Sakai’22 explicitly teach a control signal at a frequency of at least 10 kHz. 
  	  However, Kusaka teaches in para 0021 a gate signal having a predetermined frequency. It is to be noted that it would have been an obvious matter of design choice to have a control signal at a frequency of at least 10 kHz; since such a modification would have involved a mere change in the function of the controller. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).
  	   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control signal with a predetermined frequency of Kusaka into the control device of Sakai’20 and Sakai’22 in order to prevent a problem that 

Regarding claim 13, Sakai’20 teaches:
              The inverter device as claimed in claim 1,wherein the control device is further configured to output in the first operating state a control signal to periodically switch back and forth in the respective bridge branch
  	  None of Sakai’20, nor Sakai’22 explicitly teach a control signal at a frequency of at least 50 kHz. 
 	   However, Kusaka teaches in para 0021 a gate signal having a predetermined frequency. It is to be noted that it would have been an obvious matter of design choice to have a control signal at a frequency of at least 50 kHz; since such a modification would have involved a mere change in the function of the controller. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
   	  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control signal with a predetermined frequency of Kusaka into the control device of Sakai’20 and Sakai’22 in order to prevent a problem that switching pattern remains the same for a long period and significant current flows as neutral point current (see Kusaka [0021]).

Regarding claim 14, Sakai’20 teaches:
              The inverter device as claimed in claim 1,wherein the control device is further configured to output in the first operating state a control signal to periodically switch back and forth in the respective bridge branch
   	 None of Sakai’20, nor Sakai’22 explicitly teach a control signal at a frequency of at least 100 kHz. 
 It is to be noted that it would have been an obvious matter of design choice to have a control signal at a frequency of at least 100 kHz; since such a modification would have involved a mere change in the function of the controller. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).
  	   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control signal with a predetermined frequency of Kusaka into the control device of Sakai’20 and Sakai’22 in order to prevent a problem that switching pattern remains the same for a long period and significant current flows as neutral point current (see Kusaka [0021]).

Regarding claim 15, Sakai’20 teaches:
               The inverter device as claimed in claim 1, wherein the control device is further configured to output in the first operating state a control signal to periodically switch back and forth in the respective bridge branch
   	 None of Sakai’20, nor Sakai’22 explicitly teach a control signal at a frequency of at least 150 kHz. 
  	  However, Kusaka teaches in para 0021 a gate signal having a predetermined frequency. It is to be noted that it would have been an obvious matter of design choice to have a control signal at a frequency of at least 150 kHz; since such a modification would have involved a mere change in the function of the controller. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).
  	   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control signal with a predetermined frequency of Kusaka into the control device of Sakai’20 and Sakai’22 in order to prevent a problem that 

Regarding claim 19, none of Sakai’20, nor Sakai’22 explicitly teach:
to which a rechargeable battery is assigned, which rechargeable battery is electrically connected to the first inverter terminal and the second inverter terminal.
                However, Kusaka teaches a rechargeable battery 10 in Fig. 1; which rechargeable battery 10 is connected to the first inverter terminal and second inverter terminal of inverter 12.
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable battery of Kusaka into the drive system of Sakai’20 and Sakai’22 in order to achieve an advantage that electrical power generated by regenerative braking can be utilized for battery charging (see Kusaka para 0002).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 8, 044,620) and Sakai (US 2011/0031922) in view of Welchko (US 8,269,434).

Regarding claim 10, Sakai’20 teaches:
   The inverter device as claimed in claim 4,'wherein the control device is further configured to output in the first operating state a control signal to bring about a change back and forth between the first bridge branch state and the second bridge branch state in each case periodically (col.6 ll. 38-53: control circuit is controls transistors SW1-SW6 on/off, thus back and forth; to charge the capacitor). 
  	  None of Sakai’20 nor Sakai’22 teaches wherein at least four bridge branches are driven with a phase shift which does not generate a rotating field that rotates exclusively in one direction. 

   	 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate four bridge branch driven with a phase shift of Welchako in the combination of Sakai’20 and Sakai’22 in order to reduce losses or undesirable harmonics in the electrical system (see Welchko col. 5 ll. 65-66).

 Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on page 8 that the applied references fail to disclose the listed feature of claim 1. To support this argument, Applicant further, on page 9, to back this argument, argued further that Sakai’922 as shown in Fig. 3B doesn’t switch bridge branches back and forth between the first bridge branch state and the second bridge branch state with the same period duration. 
Examiner respectfully disagrees. A bridge branch according to the claim, drawing and specification is one of the combination 1st semiconductor switch, a winding terminal and a 2nd semiconductor switch. Each of “41, 81, 51” or “42, 82, 52” or “43, 83, 53” is a bridge branch. A first bridge branch state and a second bridge branch state wherein the second semiconductor switch of the assigned first bridge branch is in the ON state and the second semiconductor switch of the assigned second bridge branch is in the OFF state.
Examiner in the rejection of claim 1 page 4 specifies the prior art Sakai’20 teaches as a first bridge branch SW1, SW4 and as a second bridge branch SW2, SW5. The first bridge branch state is SW4 with a same period duration. Examiner relies for this part of rejection on Sakai’20. 
As a secondary art, Examiner is bringing the prior art Sakai’22 to cure the deficiency of Sakai’20 by teaching an operation state (Figs 3A and 3B show an operation where the inverter and winding arrangements are used and the power source is connected) and where during time t0t1, there’s a period of time where the first and the third bridge branches are in the first bridge branch state. Examiner never relied on Sakai’22 to teach the “same period duration argued above”.
Combining the idea of having the first and the third bridge branches being in the first bridge branch state of the secondary prior art into the control system of the primary art is a matter of a simple modification or implementation. The switching operation of the transistors SW1-SW6 is a way of boosting the voltage and controlling the motor and would not affect the operation of the first primary art.  

Regarding claim 20, Applicant has argued that Sakai’20 doesn’t disclose a phase shift.
Examiner pointed out in col. 6 ll.43-47 that the transistors are controlled such that the ON period of the transistors SW4-SW6 are shorter than that of the transistors SW1-SW3. Examiner believes to have ON period of the transistors SW4-SW6 shorter, the switches of the transistors SW1-SW3 would have to be switched on prematurely and as a result there would be a phase shift occurring. 

Therefore, the claims are not allowable over the prior arts of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        

7/1/21
								/KAWING CHAN/Primary Examiner, Art Unit 2846